Citation Nr: 1800941	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

The Veteran's left ear hearing loss is manifested by no worse than Level VII hearing impairment, and right ear hearing loss is not service-connected.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes eleven auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2017).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2071).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b) (2017).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of §4.86.  38 C.F.R. § 4.85(c) (2017).

Puretone threshold average as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  That average is used in all cases to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d) (2017). 

Table VII, Percentage Evaluations of Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e) (2017).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluations from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I, unless the hearing loss in the service-connected ear warrants a 10 percent rating.  38 C.F.R. §§3.383(a)(3), 4.85(f) (2017).

When the puretone thresholds at each of the four specified frequencies of 1000, 2000, 3000 and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. §4.86 (2017).

At an April 2008 VA audiological examination, the puretone thresholds, in decibels, were: 




HERTZ



1000
2000
3000
4000
Average
LEFT
40
40
60
55
48.75

The average puretone threshold decibel loss was 48.75 for the left ear.  Speech audiometry (Maryland CNC) found speech recognition ability of 60 percent in the left ear.  The examiner diagnosed severe sensorineural hearing loss in the left ear.

Applying the findings of the April 2008 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable rating for left ear hearing loss have not been met.  The Veteran's hearing acuity was measured using 38 C.F.R. § 4.85, Table VI.  38 C.F.R. § 4.86(a) (2017).  Under Table VI, the Veteran's hearing acuity in his left ear was manifested by no more than level V impairment.  When applying the criteria for hearing loss to a nonservice-connected ear, here the right ear, that ear shall be assigned a Roman numeral designation of I when the service-connected ear does not warrant a 10 percent rating.  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 0 percent rating for left ear hearing loss.  

At a February 2012 VA audiological examination, the puretone thresholds, in decibels, were: 




HERTZ



1000
2000
3000
4000
Average
LEFT
55
55
65
60
59

The average puretone threshold decibel loss was 59 for the left ear.  Speech audiometry (Maryland CNC) found speech recognition ability of 70 percent in the left ear.  The examiner diagnosed severe sensorineural hearing loss in the left ear.

Applying the findings of the February 2012 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable rating for left ear hearing loss have not been met.  Because the Veteran's hearing acuity was measured with three or more categories testing over 55 decibels, the Veteran's hearing impairment, when applied to the code, can be measured using 38 C.F.R. Table VI or Table VIA, which ever yields a higher rating.  38 C.F.R. § 4.86(a) (2017).  Under Table VI, the Veteran's hearing acuity in the left ear was manifested by no more than level V impairment.  Under Table VIA, the Veteran's hearing acuity in his left ear was manifested by no more than level IV impairment.  Applying the higher level V hearing acuity for the left ear to 38 C.F.R. § 4.85, Table VII of the Rating Schedule again results in a 0 percent rating for hearing loss.  

At a May 2017 audiological examination, the puretone thresholds, in decibels, were: 




HERTZ



1000
2000
3000
4000
Average
LEFT
80
80
80
75
79

The average puretone threshold decibel loss was 79 for the left ear.  Speech audiometry (Maryland CNC) was not tested for the left ear.  The examiner diagnosed severe sensorineural hearing loss in the left ear.

Applying the findings of the May 2017 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable rating for left ear hearing loss have not been met.  Applying the puretone hearing acuity to 38 C.F.R. § 4.85, Table VIA, results in a level VII of impairment.  Table VI, is inapplicable as there is no Maryland CNC score appropriate for the left ear.  Therefore, applying a level VII hearing impairment for the left ear to 38 C.F.R. §4.85, Table VII of the Rating Schedule again results in a 0 percent rating for bilateral hearing loss.  

The results found during those examinations represent the greatest degree of severity for the Veteran's hearing acuity during the entire appeals period.  However, the results from those examinations noted above remain below the criteria required for a compensable rating.  38 C.F.R. §4.85. Table VII (2017).  The Board finds that the probative evidence does not show a more severe hearing loss disability than is contemplated by the currently assigned 0 percent rating. 

The Board has considered the Veteran's statements regarding the severity of bilateral hearing loss.  The Board acknowledges that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the clinical findings reported on examination are more probative than the Veteran's statements as he is not shown to have the requisite education, experience, and training to determine the severity level of service-connected bilateral hearing loss as it applies to the rating schedule.  Smith v. Derwinski, 1 Vet. App. 235 (1991).  The Board finds the VA examinations more probative in establishing the specific level of hearing loss in light of the rating schedule, which is determined by objective levels of hearing acuity.  Therefore, considering the Veteran's subjective report, and weighing the probative medical evidence, the Board finds that the preponderance of the relevant evidence remains against the claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  The Board finds that the preponderance of the evidence is against the assignment of a compensable rating, and that claim must be denied.  38 U.S.C.A. §5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating in for left ear hearing loss is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


